UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31,2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-21084 Champion Industries, Inc. (Exact name of Registrant as specified in its charter) West Virginia 55-0717455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2450-90 1st Avenue P.O. Box 2968 Huntington, WV 25728 (Address of principal executive offices) (Zip Code) (304) 528-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesüNo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site , if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SEC. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, "accelerated filer"and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü. Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2010 Common stock, $1.00 par value per share 9,987,913 shares Champion Industries, Inc. INDEX Page No. Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements ofOperations (Unaudited) 5 Consolidated Statements of Shareholders' Equity (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 17 Item 3a. Quantitative and Qualitative Disclosure About Market Risk 23 Item 4T. Controls and Procedures 23 Part II.Other Information Item 1A. Risk Factors 24 Item 6. Exhibits 24 Signatures 25 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS July 31, October 31, (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $1,293,000 and $1,353,000 Inventories Income tax refund Other current assets Deferred income tax assets Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Furniture and fixtures Vehicles & other Less accumulated depreciation ) ) Goodwill Deferred financing costs Other intangibles, net of accumulated amortization Trademark & masthead Deferred tax asset, net of current portion Other assets Total assets $ $ See notes to consolidated financial statements. 3 Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets (continued) LIABILITIES AND SHAREHOLDERS’ EQUITY July 31, October 31, (Unaudited) (Audited) Current liabilities: Notes Payable, line of credit
